Case 1:19-cv-00126-SPW-TJC Document 63 Filed 08/21/20 Page 1 of1

FILED

AUG 2 1 2020

Clerk, US District Court
District Of Montana

IN THE UNITED STATES DISTRICT COURT Falling
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

PENDER WEST CREDIT 1 REIT,
LLC, CV 19-126-BLG-SPW

Plaintiff,
ORDER
VS.

KHAN REAL ESTATE, LLC,
MANSOOR A. KHAN, WESTERN
INN MOTEL, LLC and CREDIBLY,

Defendants.

 

 

On August 20, 2020, Khan Real Estate, LLC, submitted a notice indicating
that Khan Real Estate filed for bankruptcy under Chapter 11 of the United States
Bankruptcy Code. (Doc. 62). Accordingly, the Court orders this case stayed

pursuant to 11 U.S.C. § 362.

Ye
DATED this o£)" day of August, 2019
ia a dasbesitee

SUSAN P. WATTERS
United States District Judge
